         Case 1:19-cv-03377-LAP Document 123 Filed 05/27/20 Page 1 of 1



                                                                       Kristine C. Oren
                                                                       koren@toddweld.com



Via ECF                                                        May 27, 2020

Honorable Loretta A. Preska
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 2220
New York, NY 10007

Re:    Giuffre v. Dershowitz, Case No. 19-cv-3377-LAP
       Request for Extension

Dear Judge Preska,

        Defendant Alan Dershowitz (“Defendant”) hereby requests a two week extension of time
to file a response to Virginia L. Giuffre’s Motion to Dismiss Counterclaims (“Motion”). [Dkt.
119]. Pursuant to Local Rule 6.1(b), the original deadline is set for June 2, 2020. [Dkt. 119].
Counsel for Plaintiff has assented to this request but also requests an additional one week extension
of time to file her reply.
        Defendant’s extension is necessary due to the ongoing pandemic and the recent flood of
counsel’s office when a water pipe burst on the floor above the firm. As a result of the latter,
counsel’s office is under reconstruction and is not expected to reopen until mid-June at the earliest
even if the City of Boston permits earlier reopenings. Moreover, a member of Defendant’s
counsel, Christian Kiely, is currently on parental leave and thus is unavailable. Plaintiff’s request
is necessary because the counsel who has primarily been drafting this briefing is just returning to
part-time work following maternity leave.
        This is the parties’ first request for an extension to the briefing with respect to this Motion.
The parties are currently progressing on document discovery. As such, the extension in this
briefing schedule should not affect any other scheduled dates in the litigation.
         Accordingly, Defendant respectfully requests that the Court extend Defendant’s
deadline to respond to Plaintiff’s Motion to June 16, 2020 and extend Plaintiff’s deadline to
file a reply to June 30, 2020.
       Thank you.
                                                               Respectfully Submitted,




                                                               Kristine C. Oren
CC: Plaintiff/Cooper & Kirk P.L.L.C. via ECF


                                                   1
